DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2746091 A2 in view of Baujan et al. (US 9,552,944)
In regard to claims 1-3, 5-8, 16, 17, EP 2746091 A2 discloses a contact unit (fig. 2), in particular for supplying vehicles with power via an overhead wire, the contact unit comprising a siding contact device (20), the sliding contact device having a contact strip support (21) and a contact strip (22) disposed thereon, characterized in that the contact unit has a steering device (23) for electric arcs which is disposed on the contact unit.
However, EP 2746091 A2 does not disclose that the steering device being provided with a magnet.
	Baujan et al. discloses a current path having an extinguishing device 27, 28 to extinguish an electric arc created between the contacts; an arc steering device 32, 33, arranged in one of the two switching chambers, and which creates a magnetic field 25, 26 at least in the area of the switching contact arrangement for the relevant current path that drives the electric arc into the relevant extinguishing device 27, 28; wherein the electric arc is deflected or extinguished by means of the magnetic field of the magnet 25, 26; wherein the steering device 32, 33 is provided with a plurality of magnets 25, 26; wherein the magnet 25, 26 is a permanent magnet; wherein the magnet 25, 26 is disposed on a support profile 9 of the contact strip support 2, wherein an electric arc can be deflected from the support profile and be steered toward the extinguishing device 27, 28; wherein the magnet 25, 26 is disposed within the support profile 3, 4.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of EP 2746091 A2 by constructing the steering device as disclosed by Baujan et al. in order to reduce the risk to personnel and equipment with arc-flash prevention and detection solutions. 

In regard to claim 6, EP 2746091 A2 as modified by	 Baujan et al. has been discussed above.
The recitation “the magnet is a rod magnet” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Allowable Subject Matter
Claims 4, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
5/15/2022

/THO D TA/Primary Examiner, Art Unit 2831